In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-419 CR

 ______________________


DUC VAN HUYNH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 93393




MEMORANDUM OPINION
	Appellant Duc Van Huynh pled guilty to possession of a controlled substance.  On
June 15, 2005, the trial court found the evidence sufficient to find Huynh guilty, but deferred
further proceedings, placed Huynh on community supervision for seven years, and assessed
a fine of $1,000.  On June 15, 2006, the State filed a motion to revoke Huynh's unadjudicated
community supervision.  Huynh pled "true" to two violations of the conditions of his
community supervision.  The trial court found that Huynh violated the conditions of his
community supervision, found Huynh guilty of possession of a controlled substance, and
assessed punishment at two years of confinement in TDCJ. 
	Huynh's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On January 31, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on May 28, 2008
Opinion Delivered June 25, 2008							
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.